Citation Nr: 0202317	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  95-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of obtaining outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had active service from October 1958 to August 
1962.

This appeal as to this issue arises from a February 1993 
decision from the Department of Veterans Affairs (VA) New 
York, New York Regional Office (RO) that indicated that new 
and material evidence was needed to reopen a claim for 
service connection for right knee condition and dental 
problems.  In the 1980's, while claims had been ongoing in 
Puerto Rico, the veteran was represented by the Bureau of 
Veterans Affairs, Puerto Rico.  When the file was in New 
York, he has been represented by the New York Division of 
Veterans' Affairs.  That organization holds the current power 
of attorney.

By decision of the Board in November 1996 it was noted that 
the veteran's current claim for service connection for dental 
trauma had not been adjudicated before and the claim was 
remanded for further development on a direct service 
connection basis.  That issue has been returned to the Board.

By rating action of July 2001, service connection for injury 
cartilage of joint, knee right medial meniscus, status post 
right knee arthroscopy with medial meniscectomy was granted.  
Therefore, the issue of service connection for a right knee 
disability is no longer on appeal.

During the course of this appeal, the veteran has relocated 
to Puerto Rico, and his claim is now being handled by the San 
Juan, Puerto Rico RO.  Again, there has been no change in 
representation from the New York State organization.


REMAND

On his substantive appeal, the veteran indicated that he 
wanted a hearing before a Member of the Board.  Pursuant to a 
request for clarification from the Board in January 2002, in 
writing in January 2002 the veteran reported that he wanted a 
hearing before a Member of the Board at the RO.  The 
abovementioned Board hearing has not been held.  

Additionally, by rating action of July 2001, the San Juan RO 
granted service connection for a right knee disability and 
assigned an evaluation of 0 percent, effective December 14, 
1992.  In August 2001, the veteran indicated he was filing a 
Notice of Disagreement as to evaluation assigned the service 
connected right knee disability.  The filing of a notice of 
disagreement puts a claim in appellate status, and the claim 
of entitlement to compensable rating for right knee 
disability must be considered in connection with the current 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case must be REMANDED for the following:

1.  The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office in accordance with 
applicable procedures.  Inquiry should be 
made as to whether he desires 
representation at this hearing from a 
local service organization.  If it is so 
indicated, the representative should also 
be advised of the time and place of the 
hearing.  If he desires to withdraw the 
request prior to the hearing, he should 
do so in writing to the RO.

2.  As to the disagreement with the 
initial evaluation assigned for the 
service connected right knee disability, 
the RO should prepare and furnish to the 
veteran a Statement of the Case and 
afford him the opportunity to file a 
substantive appeal with regard to this 
issue.  A substantive appeal must be 
timely submitted for this issue to be the 
subject of a perfected appeal.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



